Citation Nr: 1516464	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-15 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1944 to July 1946.  He died in October 2008 and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision of the VA Philadelphia Pension Center in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran died in October 2008 and was buried in a national cemetery.

2.  The Veteran did not have a service-connected disability or a claim pending for entitlement to service connection for a disability at the time of his death, and was not in receipt of pension. 

3.  The Veteran was not discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his body is not being held by a State.
 
4.  The Veteran did not die while hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 5111 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. § 3.1600(a).  A burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

If a veteran's death is not service-connected, a sum not exceeding $300 may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

The Veteran died in October 2008.  His death certificate shows that he died in his home and was buried in a national cemetery.  At the time of his death, he was not in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of such); and he did not have an original or reopened claim for pension or compensation pending at the time death for which there was evidence of record on the date of death to have supported an award for such benefit.  His body is not being held by a State with no next of kin or other person claiming the body and without sufficient resources in the Veteran's estate to cover burial and funeral expenses.  

In addition, the Veteran did not die while properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care. 

The appellant's initial claim was filed in December 2008; an unappealed January 2009 administrative decision denied claims for plot or internment allowance and nonservice-connected burial benefits.  Her current claim that led to this appeal was received in August 2012.  Although it was received more than two years after the Veteran's burial, as the evidence shows that the Veteran was buried in a national cemetery, the appellant's claim was timely.

Based on a review of the evidence, the Board concludes that the appellant is not entitled to nonservice-connected burial benefits.  In this case, none of the conditions for nonservice-connected burial benefits as set forth in 38 C.F.R. § 3.1600 discussed above have been met.  The evidence does not show, nor does the appellant contend, that at the time of the Veteran's death, he was in receipt of pension or compensation or that he had an original or reopened claim for pension or compensation pending for which there was evidence of record on the date of death to have supported an award for such benefit.  Since the Veteran has been buried, the evidence also does not show that his body is being held by a State.  As the Veteran's death certificate shows that he died at home, the evidence does not show, nor does the appellant contend, that he died while properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.  Consequently, the criteria for nonservice-connected burial benefits have not been met.  

While the Board sympathizes with the appellant's claim and recognizes the honorable service of her father, the law and regulations concerning burial benefits establish very specific eligibility requirements for nonservice-connected burial benefits.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


